Citation Nr: 0031062	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-14 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


REMAND

The veteran served on active duty from March 1951 to March 
1954. 

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied the above claim.  

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (2000); see 
also Cohen v. Brown, 10 Vet. App 128 (1997).

With regard to the second criterion, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether the veteran "engaged in combat 
with the enemy."  38 U.S.C.A. § 1154(b) (West 1991).  
"Where it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service.'"  Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993); 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d), (f) (2000).

Additional evidentiary development is needed pursuant to VA's 
duty to assist.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ____ (2000) (to 
be codified at 38 U.S.C. § 5103A).  The veteran's reported 
stressors include being hit by mortar fire in the arm and 
leg; being pinned down by snipers; being continuously under 
fire; seeing a Marine or Navy Corsair get shot down and 
dragging the pilot from the wreckage; recovering the injured 
and dead; and being at the Freedom Bridge assignment.  With 
respect to one reported incident, estimated by the veteran to 
have occurred in February 1952, in Yonchon [sic], North 
Korea, when he was with the 111th Support Unit, the veteran 
gave the name and home state, to the best of his 
recollection, of another driver in his unit who saw what 
happened to him.  Currently, the evidence does not support 
the conclusion that the veteran engaged in combat with the 
enemy.  Therefore, his lay statements, standing alone, are 
insufficient to establish that the stressors occurred, and 
there must be credible supporting evidence that the stressors 
actually did occur.  Moreau v. Brown, 9 Vet. App. 389 (1996).  
"Credible supporting evidence" of a noncombat stressor may 
be obtained from service records or other sources, such as 
statements from fellow service members or others who 
witnessed or knew of the alleged events at the time of their 
occurrence.  

In order to assure that the evaluation of the claim is fully 
informed, the RO should attempt to verify the veteran's 
alleged stressors.  The veteran has provided some details for 
the alleged stressors, and the RO should also give him an 
opportunity to provide additional details regarding these 
events, including any permissible assistance in locating the 
individual named by the veteran as a witness to stressors for 
a possible corroborating statement.  The veteran is advised 
that this information is vitally necessary to obtain 
supportive evidence of his particular stressful events, and 
if he does not provide sufficient details, an adequate search 
for verifying information cannot be conducted.  Based on the 
statements he has submitted, the RO should contact the U.S. 
Armed Services Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, Suite 101, Springfield, 
Virginia  22150-3197 (formerly the Environmental Support 
Group) for its assistance in verifying the reported 
stressors.  The RO should also inform the veteran of the need 
to submit independent evidence verifying his stressors and 
allow him an appropriate opportunity to submit such evidence.

Further, under the "Veterans Claims Assistance Act of 
2000," Pub. L. No. 106-475, § 3, 114 Stat. 2096 (to be 
codified at 38 U.S.C.A. § 5103A(d)), it will be necessary to 
obtain an examination in this case.  The medical evidence 
does not show diagnosis of PTSD.  Therefore, after attempts 
are made to corroborate the veteran's reported stressors, the 
veteran should be examined to determine whether he has an 
acquired psychiatric disorder and, if so, whether the 
diagnosis is PTSD.  If PTSD diagnosis is warranted, the 
examiner is asked to identify the established in-service 
stressor, if any, considered sufficient to produce PTSD.  The 
examiner should also state whether there is a link between 
the veteran's current psychiatric symptomatology and any 
established in-service stressor.

Accordingly, this case is REMANDED for the following:

1.  Request that the veteran provide a 
list of those who have treated him for 
PTSD since his separation from service and 
obtain all records of any treatment 
reported by the veteran that are not 
already in the claims file.  The Board is 
particularly interested in any treatment 
received at the Jackson, Mississippi, VA 
Medical Center (VAMC). 

With respect to the VAMC, all records 
maintained are to be requested, to include 
those maintained in paper form and those 
maintained electronically (e.g., in 
computer files) or on microfiche.  The RO 
should continue to request all VA 
treatment records identified by the 
veteran, either until the records are 
obtained or it is reasonably certain that 
the records do not exist or that further 
efforts to obtain the records would be 
futile.  All efforts to obtain VA records 
should be fully documented, and the VA 
facilities must provide negative responses 
if records are not available.  

Efforts to obtain any private treatment 
records should also be fully documented.  
If any private treatment records are not 
obtained, the RO should inform the veteran 
of the records that the RO was unable to 
obtain, including what efforts were made 
to obtain the records.  The RO should also 
inform the veteran what further action, if 
any, will be taken by the RO with respect 
to his claim for compensation.  

2.  Advise the veteran to submit more 
specific and any verifying information 
that he can regarding the stressors he 
claims to have experienced in service.  He 
should provide as many details as possible 
of the claimed stressors such as dates, 
places, detailed descriptions of the 
events, and any other identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment, or any other identifying 
detail.  He may submit statements from 
fellow service members or others that 
witnessed or knew of the alleged events at 
the time of their occurrence.  With 
respect to the individual who was 
partially identified by the veteran in his 
PTSD Questionnaire dated in March 1999, 
notify the veteran what possible 
assistance may be accorded him in an 
effort to locate this individual under 38 
C.F.R. § 1.518(c), if sufficient 
information can be provided to identify 
him.  Provide such assistance as may be 
possible, provided the veteran supplies 
the information and letter requested of 
him, notifying the veteran of what 
actions, if any, are taken.

3.  The RO should send what information 
it has about the veteran's active service 
and reported stressors to the USASCRUR to 
see if any information can be provided to 
confirm or verify the occurrence of the 
veteran's claimed stressors.  

4.  Review the file and make a 
determination as to whether the veteran 
is a veteran of combat and if any of his 
stressors are related to combat.  Prepare 
a memorandum describing which of the 
veteran's stressors have been verified 
and established as having occurred during 
military service.

5.  Subsequently, schedule the veteran for 
a complete and thorough VA psychiatric 
examination in order to determine whether 
he has a psychiatric disorder and, if so, 
the correct diagnosis.  Prior to 
conducting the examination, the examiner 
should be given a copy of this remand and 
the veteran's claims folder and should 
review the veteran's medical history, and 
the RO's memorandum detailing which 
stressors have been verified for purposes 
of this claim.  The diagnosis should be in 
accordance with the American Psychiatric 
Association's: Diagnostic and Statistical 
Manual of Mental Disorders-IV.  All 
necessary special studies or tests 
including appropriate psychological 
testing and evaluation is to be 
accomplished.  

The examination report should reflect 
review of pertinent material in the claims 
folder.  The examiner should integrate the 
previous psychiatric findings and 
diagnoses with current findings to obtain 
a true picture of the veteran's 
psychiatric status. 

The examiner must express an opinion as 
to whether the veteran meets the criteria 
for PTSD contained in DSM-IV, and if he 
meets such criteria, whether PTSD can be 
related to the stressor or stressors 
reported and established, based on the 
RO's memorandum, as having occurred 
during the veteran's active service. 

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

6.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  
If the requested examination does not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  
The RO must also ensure that all 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3 and 4, 114 Stat. 2096 
(to be codified at 38 U.S.C.A. §§ 5103, 
5103A, and 5107) has been undertaken.

7.  Thereafter, readjudicate the 
veteran's claim, with consideration of 
the entire record and all applicable laws 
and regulations.

8.  If the decision with respect to the 
claim remains adverse to the veteran, he 
and his representative should be 
furnished a supplemental statement of the 
case and be given a reasonable period of 
time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 8 -


